Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 23-31, 33-40 and 42 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 5,887,744 (Mejias hereinafter).
In re claim 23, with reference to Figs. 1-4, Mejias discloses: An enclosure, comprising: first and second housing pieces (1, 2) configured to cooperate to define a re-enterable enclosed interior of the enclosure; a sealing element (16) positioned about a perimeter defined by one of the housing pieces (2); and a hinge arrangement that pivotally couples the housing pieces to each other, the hinge arrangement including a hinge pin (5) and a hinge pin receiver (3) defining a slide track (4) that receives and slidingly retains the hinge pin, the hinge arrangement being configured to allow sliding of the hinge pin along the slide track within the hinge pin receiver, such that when the hinge pin slides along the slide track: one of the housing pieces translates toward or away from, without pivoting relative to, the other of the housing pieces; and the sealing element compresses or decompresses between the housing pieces (see positions of Figs. 2 and 3).
In re claim 24, with reference to the Figs. noted above, Mejias discloses the claimed invention including wherein the hinge pin (5) is integrated with one of the housing pieces (1), and the hinge pin receiver (3) is integrated with the other of the housing pieces (2).
In re claim 25, with reference to the Figs. noted above, Mejias discloses the claimed invention including clamping elements (9, 15) for clamping the housing pieces together.
In re claim 26, with reference to the Figs. noted above, Mejias discloses the claimed invention including wherein the clamping elements are provided on a side of the enclosure that is opposite from the hinge arrangement (see Figs. 1 and 6).
In re claim 27, with reference to the Figs. noted above, Mejias discloses the claimed invention including wherein the clamping elements are provided on a side of the enclosure corresponding to the hinge arrangement (see Figs. 2 and 3).
In re claim 28, with reference to the Figs. noted above, Mejias discloses the claimed invention including wherein the hinge arrangement includes a snap-fit configuration that retains the hinge pin within the hinge pin receiver (at 17, 18).
In re claim 29, with reference to the Figs. noted above, Mejias discloses the claimed invention including wherein the snap-fit arrangement includes a cantilever configured to flex to allow insertion of the hinge pin into the hinge pin receiver (see fig. 2 below).

[AltContent: textbox (Cantilever, flexes to allow 5 into 17)][AltContent: arrow]
    PNG
    media_image1.png
    436
    295
    media_image1.png
    Greyscale

In re claim 30, with reference to the Figs. noted above, Mejias discloses the claimed invention including wherein the sealing element is seated in a channel defined by one of the housing pieces when the enclosure is an open configuration (see Fig. 2).
In re claim 31, with reference to the Figs. noted above, Mejias discloses the claimed invention including wherein one of the housing pieces includes a projection that presses the sealing element into the channel when the enclosure is in a closed configuration (See Fig. 6 detail below).
[AltContent: textbox (Projection)][AltContent: arrow]
    PNG
    media_image2.png
    218
    196
    media_image2.png
    Greyscale

In re claim 33, with reference to the Figs. noted above, Mejias discloses the claimed invention including wherein the hinge arrangement is configured to allow the housing pieces to be entirely spaced apart from each other while being coupled together by the hinge arrangement (See Fig. 2, note that some portions of the housing pieces are not spaced apart in Applicant’s invention at Fig. 26, such as the hinge elements and track).
In re claim 34, with reference to the Figs. noted above, Mejias discloses: An enclosure, comprising: first and second housing pieces configured to cooperate to define a re-enterable enclosed interior of the enclosure; a sealing element positioned about a perimeter defined by one of the housing pieces, the perimeter defining a plane; and a hinge arrangement that couples the housing pieces to each other, the hinge arrangement including a hinge pin and a hinge pin receiver defining a slide track that receives and slidingly retains the hinge pin (as in re claim 23 above), the hinge arrangement defining a pivot axis that is parallel to the plane (center axis of pin 5), the hinge arrangement being configured to allow: pivoting about the hinge axis of one of the housing pieces relative to the other of the housing pieces; and sliding of the hinge pin along the slide track within the hinge pin receiver (see Figs. 2 and 3), such that when the hinge pin slides along the slide track, one of the housing pieces translates toward or away from the other of the housing pieces in a direction that is perpendicular to the plane (plane of rim of housing 1).
In re claim 35, with reference to the Figs. noted above, Mejias discloses the claimed invention including wherein the hinge pin is integrated with one of the housing pieces, and the hinge pin receiver is integrated with the other of the housing pieces (as in re claim 24 above).
In re claim 36, with reference to the Figs. noted above, Mejias discloses the claimed invention including wherein clamping elements for clamping the housing pieces together, the clamping elements being provided on multiple sides of the enclosure (as in re claims 25, 26, and 27 above).
In re claim 37, with reference to the Figs. noted above, Mejias discloses the claimed invention including wherein the hinge arrangement includes a snap-fit configuration that retains the hinge pin within the hinge pin receiver (as in re claim 28 above).
In re claim 38, with reference to the Figs. noted above, Mejias discloses the claimed invention including wherein the snap-fit arrangement includes a cantilever configured to flex to allow insertion of the hinge pin into the hinge pin receiver (as in re claim 29 above).
In re claim 39, with reference to the Figs. noted above, Mejias discloses the claimed invention including wherein the sealing element is seated in a channel defined by one of the housing pieces when the enclosure is an open configuration (as in re claim 30 above).
In re claim 40, with reference to the Figs. noted above, Mejias discloses the claimed invention including wherein one of the housing pieces includes a projection that presses the sealing element into the channel when the enclosure is in a closed configuration (as in re claim 31 above).
In re claim 42, with reference to the Figs. noted above, Mejias discloses the claimed invention including wherein the hinge arrangement is configured to allow the housing pieces to be entirely spaced apart from each other while being coupled together by the hinge arrangement (as in re claim 33above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 32 and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mejias as applied to claims 23 and 34 above, and further in view of US PG Patent No. 4,202,201 (Johnson hereinafter).
In re claims 32 and 41, with reference to the Figs. noted above, Mejias discloses the claimed invention except wherein the sealing element has an H-shaped transverse cross-sectional profile when not compressed.
However, with reference to Figs. 27 and 27a, Johnson discloses a H-shaped cross sectional profile seal (190) when not compressed.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the shape of the cross section of the seal of Mejias to have been shaped as that taught by Johnson for the purposes of allowing the seal to deform more readily and to provide a resistance to unsealing and leakage (column 17, lines 6-18).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T KIRSCH whose telephone number is (571)270-5723. The examiner can normally be reached Mon-Fri, 9a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John K Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW T KIRSCH/Primary Examiner, Art Unit 3733